Name: 2014/95/EU: Decision of the European Parliament and of the Council of 20Ã November 2013 on the mobilisation of the EU Solidarity Fund
 Type: Decision
 Subject Matter: budget;  Europe;  deterioration of the environment;  cooperation policy;  EU finance
 Date Published: 2014-02-19

 19.2.2014 EN Official Journal of the European Union L 48/9 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 20 November 2013 on the mobilisation of the EU Solidarity Fund (2014/95/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 26 thereof, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (2), Having regard to the proposal from the European Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the Fund within the annual ceiling of EUR 1 billion. (3) Regulation (EC) No 2012/2002 contains the provisions whereby the Fund may be mobilised. (4) Romania has submitted an application to mobilise the Fund, concerning drought and forest fires. (5) Germany, Austria and the Czech Republic have submitted applications to mobilise the Fund, concerning a flooding disaster. HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2013, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 400 519 089 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 20 November 2013. For the European Parliament The President M. SCHULZ For the Council The President V. LEÃ KEVIÃ IUS (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 311, 14.11.2002, p. 3.